DETAILED ACTION
This office action is in response to application with case number 17/088,970 (filed on 11/04/2020), in which claims 1-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0139812, filed on 11/04/2019.

	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 2 and 10. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Drawings
The drawings are objected to as (1) failing to comply with 37 CFR 1.84(I) and (p)(1) because  line quality that is too light to be reproduced, i.e., Figures 13A-B are not durable and/or not readable, and (2) Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated that are identical to figures 1-3 of Application PCT/KR 2019/016130 filed on 08/27/2019 and published as WO 2021/040143 A1 See MPEP §608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d) and 37 CFR 1.84(c). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Both ¶10 & ¶197 recite “motility information”. Examiner suggests amending the specification to recite “mobility information” (see claim rejection under §112(b) outlined below).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 and 12 are rejected under 35 U.S.C. 112(b) because:
Claim 4 recites the limitation “the motility information” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “motility information” limitation refers to the “mobility information” limitation of the base claim 1 line 3, or a different information. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the “motility information” limitations have been interpreted to mean “mobility information”.
Claim 12 recites the limitation “the motility information” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “motility information” limitation refers to the “mobility information” limitation of the base claim 9 line 6, or a different information. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the “motility information” limitations have been interpreted to mean “mobility information”.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2017/0053530 A1  by Gogic et al. (hereinafter “Gogic”)

As per claim 1, Gogic teaches a method for performing communication with a first vehicle in a vehicle network, comprising:
receiving, from a second vehicle, mobility information of the second vehicle, the mobility information including  1) a cooperation context message (CCM) or 2) an emergency context message (ECM) (Gogic, in Fig. 1 & ¶26, discloses the first vehicle receives V2V messages from the other vehicle [i.e., second vehicle], wherein messages are about position, speed, acceleration, heading, and other vehicle data. Gogic, in ¶¶36-37, further discloses each vehicle, such as vehicle 200, periodically broadcasts the Basic Safety Message (BSM), known also in similar systems (e.g., Europe) as the Cooperative Awareness Message (CAM), to provide information about the vehicle); and
controlling driving based on the mobility information, wherein the CCM includes motion information of the second vehicle, and the ECM includes information notifying an emergency situation related to the second vehicle (Gogic, in ¶26, discloses the first vehicle receives V2V messages from the other vehicle, and when self-driving (automated) vehicles are driving in platoon formation, these messages are also used nominally for control, wherein the vehicle receiving such messages automatically trigger an evasive action for avoiding potential collisions).

As per claim 2, Gogic teaches the communication method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Gogic further teaches wherein the mobility information further includes 1) an identifier for indicating the CCM or the ECM, and 2) the information for indicating information related to the motion of the second vehicle and/or information related to the emergency situation (Gogic, in ¶26, discloses the first vehicle receives V2V messages from the other vehicle [i.e., second vehicle], wherein messages are about position, speed, acceleration, heading, and other vehicle data [i.e. information related to the motion of the second vehicle]. Gogic, in ¶¶36-38, further discloses aside from “routine” information about vehicle position and other data carried in the BSM Part I message, the BSM transmits information about safety related “events” [i.e., information related to the emergency situation] in the BSM Part II DF VehicleSafetyExtension data frames that is used to inform/ allow the receiving vehicle to perform automated operations in response to the event, such as automatic braking, steering, and/or throttling for collision avoidance. Gogic further discloses an initial BSM reporting a safety event, i.e., having the DE_EventFlag set to”1” [i.e., ECM]).

As per claim 3, Gogic teaches the communication method of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Gogic further teaches wherein the ECM has a higher priority value than the CCM (Gogic, in ¶¶36-41, discloses an initial BSM reporting a safety event, i.e., having the DE_EventFlag set to”1” [i.e., ECM]. Gogic further discloses that “routine” BSMs use EDC parameters of the second highest priority (i.e., user priority 4 and 5), while BSMs carrying “event” flags (i.e., a BSM with the DE_EventFlag set to “1”) use EDCA parameters of the highest priority (i.e., user priority 6 and 7)).

As per claim 4, Gogic teaches the communication method of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Gogic further teaches wherein the ECM is included in the motility information [see claim rejection under §112(b) for insufficient antecedent basis outlined above] and transmitted earlier than the CCM, based on the priority value (Gogic, in Fig. 4 & ¶¶49-, discloses the host vehicle transmits an “event” BSM (i.e., a BSM with the DE_EventFlag set to “1”) at 406 as soon as the channel (e.g., medium 132) is available [i.e., transmitted earlier], rather than waiting almost 100 ms until the next BSM opportunity to report this safety event).

As per claim 5, Gogic teaches the communication method of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Gogic further teaches wherein the first vehicle controls member vehicles of a cluster including the first vehicle based on the mobility information (Gogic, in ¶26, discloses self-driving (automated) vehicles are driving in platoon formation. Gogic, in ¶48, further discloses when vehicles in platoon formation [i.e., cluster], then the immediate or near-immediate transmission of event-related BSMs becomes significant and even though BSMs are referred to as “safety messages” for automated vehicles, these messages are also used for control [i.e., controls member vehicles of a cluster] and are part of a tight control loop  in which time is critical).

As per claim 6, Gogic teaches the communication method of claim 5, accordingly, the rejection of claim5 above is incorporated. Gogic further teaches wherein the controlling of the driving includes:
measuring the emergency situation based on the identifier indicating the ECM;
calculating a strategy for maneuvering the member vehicles based on the measured emergency situation; and
transmitting a control message to the member vehicles based on the strategy (Gogic, in ¶48, discloses immediate or near-immediate transmission of event-related BSMs [i.e., ECM] is particularly relevant when collision avoidance-that is, automated braking, steering, and throttling is invoked [i.e., strategy for maneuvering the member vehicles based on the measured emergency situation]. Similarly, because V2V and V2I communication is used for self-driving (automated) vehicles, and the required latencies are shorter, the near-immediate transmission of event-related BSMs is significant. Even though BSMs are referred to as “safety messages” for automated vehicles, these messages are also used for control and are part of a tight control loop [i.e., control message to the member vehicles] in which time is critical. Gogic, in Fig. 5B & ¶60, further discloses the proliferation of automated collision avoidance and emergency intervention algorithms).

As per claim 7, Gogic teaches the communication method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Gogic further teaches wherein the measuring of the emergency situation includes:
detecting an obstacle related to the emergency situation;
calculating a collision probability related to the obstacle; and
determining a mode for avoiding the collision and a mode for maneuvering the member vehicles (Gogic, in Fig(s). 5A-B  & ¶¶54-60, discloses a mechanism to reduce the latency in the safety event triggered BSM received by surrounding vehicles, giving them more time to react, and thereby reducing the chance of a traffic accident [implies collision probability].
Gogic further discloses a collision avoidance/obstacle detection processor 522. And, the inclusion of an EDCA-accelerated Quick Event Flag (QEF), which is event driven (i.e., generated upon reception of an event BSM) and connects with a quick event processor 520. The quick event processor 520 has two functions: to run preset commands to the brake, throttle and/or steering controllers 524-528 [implies a mode for maneuvering the member vehicles] and to inform the collision avoidance/obstacle detection processor 522 [Implies mode for avoiding the collision] and the automated driving processor 532. Gogic further discloses the quick event processor 520 sends preset commands to the brake, throttle and/or steering controllers 524-528 as necessary to react to the safety event and informs the collision avoidance/ obstacle detection and automated driving processors 522 and 532 that it did so. Gogic also discloses the proliferation of automated collision avoidance and emergency intervention algorithms).

As per claim 8, Gogic teaches the communication method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Gogic further teaches wherein the calculating of the strategy
includes:
calculating a reference path for maneuvering the member vehicles (Gogic, in Fig(s) 5A-B & ¶37, discloses each BSM includes the BSM Part I message and the BSM Part II DF_VehicleSafetyExtension data frames, DF_PathHistory, and DF_PathPrediction. Gogic, in Fig(s) 5 A-B & ¶¶55-, further discloses a target path estimation and selection processor 542, and specifically, sending quick event processor 520 commands to the collision avoidance/obstacle detection and automated driving processors 522 and 532 in addition to the brake, throttle and/or steering controllers 524-528 allows: (i) emergency or automated vehicle actuation that bypasses the CAN bus 560 and (ii) transition to normal operations, since simultaneous communication of quick event processor 520 commands to these other processors would enable them to recognize and implement post-event trajectory commands after the "safety event" is over).

Regarding claims 9-16, the claims are directed towards a vehicle that would perform the communication method of claims 1-8. The cited portions of Gogic used in the rejections of claims 1-8 teach the communication method performed by the vehicle claims 9-16. Therefore, claims 9-16 are rejected under the same rationales used in the rejections of claims 1-8 as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Moustafa et al (PG Pub. US 20190051188 A1) discloses techniques for on-demand ad-hoc cooperation for autonomous vehicles in an emergency situation. According to Moustafa’s disclosed embodiment, a trigger indicative of an emergency situation is detected by a vehicle control system. In response to the trigger, a platoon is formed with one or more vehicles within a predefined radius of the vehicle control system. Communications are established with the vehicles in the platoon to determine a course of action to perform during the emergency situation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661